DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1, 4-14, and 17-20 are objected to because of the following informalities:  Claims use a mixture of both commas and semicolons to delineate limitations of claim, but it is unclear if the use of a semicolon in certain limitations makes it entirely separate from the previous limitations.  For example, claim 1 limitation “performing, in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state; maintaining a state of the second port as a powering state or switching the state of the second port to the powering state” can be interpreted as EITHER “in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state” AND “maintaining a state of the second port as a powering state or switching the state of the second port to the powering state” OR “in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state” AND “in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the second port as a powering state or switching the state of the second port to the powering state”. Examiner suggests replacing semicolons with commas if the claim limitation is intended to as the latter interpretation, where appropriate. 
Appropriate correction is required.

Claim Interpretation

Claim 1 limitation states locking a port as a powered device port. Paragraph [0067] of Applicant’s Specification filed 06/23/2021 states that “maintain the state of the PoE port ioiA as the PD state, and the state of the PoE port ioiB as the PSE state), and then determine (lock) the port connected to the power sourcing equipment as the power extraction port”. Thus, Examiner will interpret locking a port as determining the configuration of a port. 

Furthermore, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 (Il). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,005,671. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,005,671 contains every element of claims 1 & 14 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. See Table Below. 

As per Claims 1 & 14, 
Instant Application 
US Patent 11,005,671 (US Application No.: 16/114,896)
Examiner’s note
Claim 1: A port adaptation method, comprising: probing, by a network device having a first port and a second port, 
Claim 19: A power supply system, comprising: a power sourcing equipment; a powered device; and an intermediate device, wherein a first port of the intermediate device is coupled to the power sourcing equipment
Claims 18 + 19 + 20 of US Patent 11,005,671 discloses all of the Claim 1 limitations of the Instant Application except for the highlighted portion of Claim 1 of the Instant Application. However, the highlighted portion is part of an OR clause and thus the broadest reasonable interpretation of Claim 1 of the Instant Application can exclude the highlighted portion that is not taught. Thus, Claims 18 + 19 + 20 of US Patent 11,005,671 discloses all of the elements of Claim 1 of the Instant Application. 
whether the first port and the second port are connected to power sourcing equipment;
Claim 20: wherein the first adaptation circuit is configured to: probe whether the first port is coupled to the power sourcing equipment; maintain or change the first port to be coupled to the first powered chip when probing that the first port is coupled to the power sourcing equipment; and change the first port to be coupled to the first power sourcing chip to change the first port to the powering state when probing that the first port is decoupled from the power sourcing equipment and a network device has a power supply for supplying power, and wherein the second adaptation circuit is configured to: probe whether the second port is coupled to the power sourcing equipment

and performing at least one of: performing, in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state; 
Claim 19: maintain or change the first port to be coupled to the first powered chip when probing that the first port is coupled to the power sourcing equipment

maintaining a state of the second port as a powering state or switching the state of the second port to the powering state;
Claim 20: maintain or change the second port to be coupled to the second powered chip when probing that the first port is coupled to the power sourcing equipment

and locking the first port as a power extraction port;
Claim 18: The port adaptation apparatus of claim 15, wherein after locking the first port as a power drawing port

or performing, in response to the probing indicating that the second port is connected to the power sourcing equipment: maintaining the state of the second port as the powered state or switching the state of the second port to the powered state, maintaining the state of the first port as the powering state or switching the state of the first port to the powering state; 


and locking the second port as a power extraction port.
Claim 20: maintain or change the second port to be coupled to the second powered chip when probing that the first port is coupled to the power sourcing equipment
US Patent teaches the port being coupled to a powered chip, while Instant Application teaches the second port as a power extraction port. 

Since the powered chip is extracting power from the second port to power the network device, that means that the second port of US Patent is a power extraction port. 
Claim 14
Claims 18 + 19 + 20




Claim 14 of Instant Application is similar to claim 1 of Instant Application and is rejected using similar rationale as seen above.


Claims 3-8 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,005,671 in view of Balasubramanian (US 2016/0064938). 

The limitations of dependent claims 3-8 and 16-19 are not found in the reference US Patent application, however, the limitations are known in art as shown in Balasubramanian, US 2016/0064938. Balasubramanian teaches the claim limitations in paragraphs [0023], [0025], [0026], [0028], [0040], [0041], [0044], [0046], and [0048]. It would have been obvious to one of ordinary skill in the art to combine the method of the US Patent 11,005,671 with Balasubramanian so that based on the probing the first and second ports for power sources or valid powered devices, switching the ports to either powered state or powering state. One would be motivated to do so in order to efficiently distribute excess power to different ports based on dynamic energy measurements (See Balasubramanian: [0033] & [0038])

Claims 1, 4-14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,322. Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,082,322 contains every element of claims 1, 4-14, and 17-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. See Table Below. 

As per claims 1, 4-14, and 17-20, 
Instant Application 
US Patent 11,082,322 (US Application No.: 16/113,102) 
Examiner’s note
Claim 1: A port adaptation method, comprising: probing, by a network device having a first port and a second port, whether the first port and the second port are connected to power sourcing equipment;
Claim 1: A port adaptation method, comprising: probing, by a network device comprising a first port, a second port, and a port adaptation apparatus, whether a first port and a second port are each connected to power sourcing equipment
US Patent 11,082,322 teaches a port adaptation method which probes a first port and a second port of a network device to determine if they are connected to power sourcing equipment, and if they are then connecting the ports to being a powered state, which the Instant Application also teaches.

While the Instant Application teaches wherein the first port is locked as a power extraction port or wherein the second port is locked as a power extraction port (see highlighted portions below), US Patent 11,082,322 teaches wherein the first port is maintained in a powered state or wherein the second port is maintained in a powered state (see highlighted portions below).

These differences are obvious because locking a port can be broadly interpreted as maintaining a connection of the port as a certain state (i.e. maintaining a connection of the port of US Patent 11,082,322), while a power extraction state can be broadly interpreted as a state where the port is receiving power (i.e. the powered state of US Patent 11,082,322). Thus US Patent 11,082,322 teaches all of the elements of claim 1. 
and performing at least one of: performing, in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state; maintaining a state of the second port as a powering state or switching the state of the second port to the powering state; 
performing, in response the probing indicating that the first port is connected to the power sourcing equipment, at least one of maintaining a first state of the first port in a powered state or changing the first state of the first port to the powered state, and further performing, in response the probing indicating that the first port is connected to the power sourcing equipment, at least one of maintaining a second state of the second port as a powering state or changing the second state of the second port to the powering state

and locking the first port as a power extraction port;
wherein the maintaining the first state of the first port in the powered state comprises maintaining, by the switching element, an electrical connection between the first port and the powered chip

or performing, in response to the probing indicating that the second port is connected to the power sourcing equipment: maintaining the state of the second port as the powered state or switching the state of the second port to the powered state, maintaining the state of the first port as the powering state or switching the state of the first port to the powering state; 
and performing, in response to the probing indicating that the second port is connected to the power sourcing equipment, at least one of maintaining the second state of the second port in the powered state or changing the second state of the second port to the powered state, and further performing, in response to the probing indicating that the second port is connected to the power sourcing equipment, at least one of maintaining the first state of the first port in the powering state, or changing the first state of the first port to the powering state

and locking the second port as a power extraction port.
wherein the maintaining the second state of the second port in the powered state comprises maintaining, by the switching element, an electrical connection between the second port and the powered chip

Claim 4
Claim 3

Claim 5
Claim 4

Claim 6
Claim 5

Claim 7
Claim 7

Claim 8
Claim 8

Claim 9
Claim 2

Claim 10
Claim 4

Claim 11
Claim 6

Claim 12
Claim 7

Claim 13
Claim 8

Claim 14
Claim 1

Claim 17
Claim 3

Claim 18
Claim 4

Claim 19
Claim 5

Claim 20
Claim 2



Claim 14 of Instant Application is similar to claim 1 of Instant Application and is rejected using similar rationale as seen above. Dependent claims 4-13 and 17-20 are read upon by claims 1-20 of U.S. Patent No. 11,082,322.

Claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,322 in view of Balasubramanian (US 2016/0064938). 

The limitations of dependent claims 3 and 16 are not found in the reference US Patent, however, the limitations are known in art as shown in Balasubramanian, US 2016/0064938. Balasubramanian teaches the claim limitations in paragraphs [0023], [0025], [0026], [0028], [0040], [0041], [0044], [0046], and [0048]. It would have been obvious to one of ordinary skill in the art to combine the method of the US Patent 11,082,322 with Balasubramanian so that based on the probing the first and second ports for power sources or valid powered devices, switching the ports to either powered state or powering state. One would be motivated to do so in order to efficiently distribute excess power to different ports based on dynamic energy measurements (See Balasubramanian: [0033] & [0038])


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim 2 limitation “identifying, in response to the probing indicating that both the first port and the second port are connected to the power sourcing equipment, by the network device, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment” is considered indefinite because it is unclear the placement of commas makes it unclear whether the limitation should be read as (1) “identifying by the network device, in response to the probing indicating that both the first port and the second port are connected to the power sourcing equipment, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment”, as (2) “identifying, in response to the probing by the network device indicating that both the first port and the second port are connected to the power sourcing equipment, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment”, or as (3) “identifying according to a rule, in response to the probing indicating that both the first port and the second port are connected to the power sourcing equipment by the network device, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment”. In other words, there are multiple interpretations and it is not clear whether the identifying is done by the network device, if the probing is done by the network device, or if the first/second ports are connected to the power sourcing equipment via the network device. However, in light of the specification, it appears the first interpretation is correct. 
Thus, Examiner suggests amending the limitation as “in response to the probing indicating that both the first port and the second port are connected to the power sourcing equipment, identifying by the network device, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment”, thereby clearly indicating that in response to probing of both ports being connected to the power sourcing equipment, the network device identifies that the probing indicates that either the first or second port is connected to the power sourcing equipment.

Furthermore, the claim 15 limitation “identifying, in response to the probing indicating that both the first port and the second port are connected to the power sourcing equipment, by the network device, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment” is considered indefinite for similar rationale used for claim 1.
Thus, Examiner suggests amending the limitation as “in response to the probing indicating that both the first port and the second port are connected to the power sourcing equipment, identifying by the network device, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment”.

Regarding claim 11, the claim 11 limitation “performing, after a switching period expires” is considered indefinite because it is unclear if “a switching period” is the same as “within a switching period” of claim 9, which claim 11 is dependent on. 
Examiner suggests amending the claim 11 limitation as “performing, after the switching period expires”, thereby indicating that they are the same switching period.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 3-8, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Balasubramanian (US 2016/0064938).

Regarding claim 1, Balasubramanian teaches a port adaptation method, comprising: probing (Fig. 7, 705; Paragraph 0047, 710, controller 116 (e.g., Central Power Manager 606) determines a preferred power flow direction at each ED 104(i) based on the determined power-related information from that ED), by a network device (Fig. 1, 102 & Fig. 4, 102) having a first port (Fig. 4, 420(1)) and a second port (Fig. 4, 420(N)), whether the first port and the second port are connected to power sourcing equipment (Paragraph 0047, The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power); and performing at least one of: performing, in response to the probing indicating that the first port is connected to power sourcing equipment: maintaining a state of the first port as a powered state or switching the state of the first port to the powered state (Fig. 6, 606; Paragraph 0044, Control logic 146 (seen in FIG. 1) configured to include a Central Power Manager 606 to provide overall power management in system 100...  Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)); maintaining a state of the second port as a powering state or switching the state of the second port to the powering state (Paragraph 0048, Controller 116 asserts control signals 118 to set the power flow direction at each port unit 112(i)); and locking the first port as a power extraction port (Fig. 5, 118(1); Paragraph 0041, Selection signals 118(1) and 456 are provided to/received by PSE/PD controllers 428(1) and 454 and power converters 422(1) and 453, respectively. Selection signals 118(1) and 456 may be discrete analog or digital signals having an analog voltage level or a logic level to select PSE vs. PD operation); or performing, in response to the probing indicating that the second port is connected to the power sourcing equipment: maintaining the state of the second port as the powered state or switching the state of the second port to the powered state, maintaining the state of the first port as the powering state or switching the state of the first port to the powering state; and locking the second port as a power extraction port (Fig. 6, Second Ports of Network Device 102 controlled by second PSE/PD Controller 428 to be a PD Port).

Regarding claim 3, Balasubramanian teaches the method of claim 1. Balasubramanian further teaches the method further comprising: continuing (Paragraph 0025, selective configurability of PoE port units 112 and 132 permits selectively controlled dynamic switching between PSE and PD roles of the port units on opposite ends of respective one ones Ethernet cables 108 at any given instant, which results in selectively controlled dynamic switching of power flow directions through the cables so that power can flow bi-directionally, as and when needed), in response to the probing indicating that the first port and the second port are both not connected to the power sourcing equipment (Fig. 1, 116, Controller waits to connection to devices; Paragraph 0023, Each dual-role PoE port unit 132(i) mates with a connector of Ethernet cable 108(i) so as to terminate PoE link 106(i) in ED 104(1). Thus, each PoE link 106(i) comprises selectively configurable dual-role port units 112(i) and 132(i) mated to opposite ends of Ethernet cable 108(i)), and further in response to a power source not supplying power to the network device, the probing whether the first port and the second port are connected to the power sourcing equipment (Fig. 1, 116, Controller; Paragraph 0026, controller 116 generates control/selection signals 118 to control and monitor PoE port units 112… Paragraph 0046, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED. Controller 116 also tracks a power flow direction relative to each ED 104(i), i.e., the present power flow direction on each Ethernet link 106(i)).

Regarding claim 4, Balasubramanian the method of claim 1. Balasubramanian further teaches the method further comprising: performing, by the network device, in response to the probing indicating that the first port and the second port are both not connected to the power sourcing equipment (Fig. 6, 104(1) and 104(N) both controlled by PD controller), and further in response to a power source supplying power (Paragraph 0024, if ED local power source 130(1) has generated an excess of power in ED 104(1), and if network device 102 has determined that the network device needs additional power, the direction of power flow over PoE link 106(1) may be reversed from the downstream direction to the upstream direction so as to route the excess power from ED 104(1) to network device 102) to the network device (Paragraph 0028, Initially, network device 202(1) powers network device 202(2) as described for system 200, so power supply 204(2) of network device 202(2) is not used.  If a power failure, overload or other fault of power supply 204(1) is detected in network device 202(1), then power supply 204(2) of network device 202(2) may be used as an additional/redundant power supply), at least one of: setting the state of the first port to the powering state, and setting the state of the second port to the powered state; or setting the state of the first port to the powered state, and setting the state of the second port to the powering state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed).

Regarding claim 5, Balasubramanian teaches the method of claim 4. Balasubramanian further teaches the method further comprising performing, after the switching the state of the first port to the powering state, and after switching the state of the second port to the powered state: detecting, by the network device, whether the first port is connected to a valid powered device (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically); probing whether the second port is connected to the power sourcing equipment (Paragraph 0046, At 705, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED); performing, in response to detecting that the first port is connected to the valid powered device: maintaining the first state of the first port as the powering state (Paragraph 0027, and port unit 112(1) of network device 202(2) is selectively configured to operate as a PD port unit to receive/sink the power from network device 202(1)); maintaining the state of the second port as the powered state (Paragraph 0040, PSE/PD controller 428(1) includes a PSE module 504 (e.g., a PSE state machine) to perform the PSE operations described above, and a PD module 506 (e.g., a PD state machine) to perform the PD operations); and locking the first port as the power sourcing port (Paragraph 0040, PSE/PD controller 454 includes a PSE module 508 and a PD module 510 selectively activated to perform their respective PSE and PD operations responsive to selection signal 456); and performing, in response to the probing indicating that the second port is connected to the power sourcing equipment, maintaining the first state of the first port as the powering state (Paragraph 0027, Port unit 112(N) of network device 202(1) is selectively configured to operate as a PSE port unit to feed power (from power supply 204(1)) over an Ethernet cable 206 to port unit 112(1) of network device 202(2)); maintaining the state of the second port as the powered state (Fig. 6, 602(N) Controlled by PSE/PD Controller; i.e. Receiving/Extracting Power from Power Sourcing Equipment); and locking the second port as the power extraction port (Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)).

Regarding claim 6, Balasubramanian teaches the method of claim 5. Balasubramanian further teaches the method further comprising performing, in response to detecting that the first port is not connected to the valid powered device, and further in response to the probing indicating that the second port is not connected to the power sourcing equipment: switching, by the network device, the first state of the first port to the powered state (Fig. 6, 602, Ports Controlled by PSE/PD Controllers; Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)); and switching the second state of the second port to the powering state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically).

Regarding claim 7, Balasubramanian teaches the method of claim 4. Balasubramanian further teaches the method further comprising performing, after the switching the state of the first port to the powered state, and after switching the state of the second port to the powering state: probing, by the network device, whether the first port is connected to the power sourcing equipment (Fig. 7, 705; Paragraph 0046, 705, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED); detecting whether the second port is connected to a valid powered device (Fig. 6, Probe for power-related info; i.e. if excess voltage is detected then it is valid); performing, in response to the probing indicating that the first port is connected to the power sourcing equipment: maintaining the first state of the first port as the powered state (Fig. 7, 715; Paragraph 0048, 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED); maintaining the state of the second port as the powering state (Fig. 6, 602(n), Port Controlled by PSE/PD Controller); and locking the first port as the power extraction port (Fig. 6, 602(1), Port Controlled by PSE/PD Controller); and performing, in response to detecting that the second port is connected to the valid powered device, maintaining the first state of the first port as the powered state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically); maintaining the state of the first port as the powered state (Fig. 6, 602(1), Port Controlled by PSE/PD Controller); and locking the second port as the power sourcing port (Fig. 6, 602(n), Port Controlled by PSE/PD Controller). 

Regarding claim 8, Balasubramanian teaches the method of claim 7. Balasubramanian further teaches the method further comprising: performing, in response to detecting that the second port is not connected to the valid powered device, and further in response to the probing indicating that the first port is not connected to the power sourcing equipment: switching, by the network device, the state of the second port to the powered state (Paragraph 0028, Initially, network device 202(1) powers network device 202(2) as described for system 200, so power supply 204(2) of network device 202(2) is not used.  If a power failure, overload or other fault of power supply 204(1) is detected in network device 202(1), then power supply 204(2) of network device 202(2) may be used as an additional/redundant power supply); and switching the state of the first port to the powering state (Fig. 6, 602(1), Port Controlled by PSE/PD Controller).

Regarding claim 14, Balasubramanian teaches a port adaptation apparatus (Fig. 1, 116), applied to a network device (Fig. 1, 102 & Fig. 4, 102), the port adaptation apparatus comprising: a power sourcing chip (Fig. 6, PSE/PD Port unit); a powered chip (Fig. 6, PSE/PD Port unit); and an adaptive module (Fig. 6, 146, Control logic), wherein the power sourcing chip is connected to the adaptive module, the powered chip is connected to the adaptive module, the adaptive module is connected to a first port and a second port on the network device (Fig. 6, 606/608; Paragraph 0044, Control logic 146 (seen in FIG. 1) configured to include a Central Power Manager 606 to provide overall power management in system 100...  Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)), and wherein the adaptive module is configured to: probe whether the first port and the second port are connected to power sourcing equipment (Fig. 6, 608, Probes for power-related info); and perform at least one of: perform, in response to the probing indicating that the first port is connected to power sourcing equipment: maintain a state of the first port as a powered state or switching the state of the first port to the powered state (Fig. 6, 606; Paragraph 0044, Control logic 146 (seen in FIG. 1) configured to include a Central Power Manager 606 to provide overall power management in system 100...  Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)); maintain a state of the second port as a powering state or switching the state of the second port to the powering state (Paragraph 0048, Controller 116 asserts control signals 118 to set the power flow direction at each port unit 112(i)); and lock the first port as a power extraction port (Fig. 5, 118(1); Paragraph 0041, Selection signals 118(1) and 456 are provided to/received by PSE/PD controllers 428(1) and 454 and power converters 422(1) and 453, respectively. Selection signals 118(1) and 456 may be discrete analog or digital signals having an analog voltage level or a logic level to select PSE vs. PD operation); or perform, in response to the probing indicating that the second port is connected to the power sourcing equipment: maintain the state of the second port as the powered state or switching the state of the second port to the powered state, maintain the state of the first port as the powering state or switching the state of the first port to the powering state; and lock the second port as a power extraction port (Fig. 6, Second Ports of Network Device 102 controlled by second PSE/PD Controller 428 to be a PD Port).

Regarding claim 16, Balasubramanian teaches the apparatus of claim 14. Balasubramanian further teaches the method further comprising: continuing (Paragraph 0025, selective configurability of PoE port units 112 and 132 permits selectively controlled dynamic switching between PSE and PD roles of the port units on opposite ends of respective one ones Ethernet cables 108 at any given instant, which results in selectively controlled dynamic switching of power flow directions through the cables so that power can flow bi-directionally, as and when needed), in response to the probing indicating that the first port and the second port are both not connected to the power sourcing equipment (Fig. 1, 116, Controller waits to connection to devices; Paragraph 0023, Each dual-role PoE port unit 132(i) mates with a connector of Ethernet cable 108(i) so as to terminate PoE link 106(i) in ED 104(1). Thus, each PoE link 106(i) comprises selectively configurable dual-role port units 112(i) and 132(i) mated to opposite ends of Ethernet cable 108(i)), and further in response to a power source not supplying power to the network device, the probing whether the first port and the second port are connected to the power sourcing equipment (Fig. 1, 116, Controller; Paragraph 0026, controller 116 generates control/selection signals 118 to control and monitor PoE port units 112… Paragraph 0046, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED. Controller 116 also tracks a power flow direction relative to each ED 104(i), i.e., the present power flow direction on each Ethernet link 106(i)).

Regarding claim 17, Balasubramanian the apparatus of claim 14. Balasubramanian further teaches the method further comprising: performing, by the network device, in response to the probing indicating that the first port and the second port are both not connected to the power sourcing equipment, and further in response to a power source supplying power to the network device (Paragraph 0028, Initially, network device 202(1) powers network device 202(2) as described for system 200, so power supply 204(2) of network device 202(2) is not used.  If a power failure, overload or other fault of power supply 204(1) is detected in network device 202(1), then power supply 204(2) of network device 202(2) may be used as an additional/redundant power supply), at least one of: switch the state of the first port to the powering state, and setting the state of the second port to the powered state; or switch the state of the first port to the powered state, and setting the state of the second port to the powering state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed).

Regarding claim 18, Balasubramanian teaches the apparatus of claim 17. Balasubramanian further teaches the method further comprising performing, after the switching the state of the first port to the powering state, and after switching the state of the second port to the powered state: detect whether the first port is connected to a valid powered device and send the detected result to the adaptive module (Fig. 7, 705; Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically); and wherein the adaptive module is further configured to: probe whether the second port is connected to the power sourcing equipment (Paragraph 0046, At 705, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED); perform, in response to detecting that the first port is connected to the valid powered device: maintain the first state of the first port as the powering state (Paragraph 0027, and port unit 112(1) of network device 202(2) is selectively configured to operate as a PD port unit to receive/sink the power from network device 202(1)); maintain the state of the second port as the powered state (Paragraph 0040, PSE/PD controller 428(1) includes a PSE module 504 (e.g., a PSE state machine) to perform the PSE operations described above, and a PD module 506 (e.g., a PD state machine) to perform the PD operations); and lock the first port as the power sourcing port (Paragraph 0040, PSE/PD controller 454 includes a PSE module 508 and a PD module 510 selectively activated to perform their respective PSE and PD operations responsive to selection signal 456); and perform, in response to the second port being connected to the power sourcing equipment, maintain the first state of the first port as the powering state (Paragraph 0027, Port unit 112(N) of network device 202(1) is selectively configured to operate as a PSE port unit to feed power (from power supply 204(1)) over an Ethernet cable 206 to port unit 112(1) of network device 202(2)); maintain the state of the second port as the powered state (Fig. 6, 602(N) Controlled by PSE/PD Controller; i.e. Receiving/Extracting Power from Power Sourcing Equipment); and lock the second port as the power extraction port (Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)).

Regarding claim 19, Balasubramanian teaches the apparatus of claim 18. Balasubramanian further teaches the method further comprising perform, in response to detecting that the first port is not connected to the valid powered device, and further in response to the second port not being connected to the power sourcing equipment: switch, by the network device, the first state of the first port to the powered state (Fig. 6, 602, Ports Controlled by PSE/PD Controllers; Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)); and switch the second state of the second port to the powering state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2016/0064938) in view Pratap (US 2018/0167223).

Regarding claim 2, Balasubramanian teaches the method of claim 1. Balasubramanian teaches identifying, in response to the probing indicating that both the first port and the second port (Fig. 4, 112, First and Second Ports) are connected to the power sourcing equipment (Fig. 4, 104(1), Power Sourcing Equipment; Paragraph 0029, FIG. 4, there is depicted a detailed block diagram of sub-assembly 114 of network device 102 (at the top of FIG. 4) and ED 104(1) (at the bottom of FIG. 4)), by the network device (Fig. 4, 102, Network Device), that the probing indicates one of the first port or the second port is connected to the power sourcing equipment (Paragraph 0031, With reference to port units 112, each port unit 112(i) includes a port/connector 420(i) (e.g., an RJ45 port/connector) to mate with a cable connector on one end of Ethernet cable 108(i). Port 420(i) includes a power injector (descried below in connection with FIG. 5) that, when port unit 112(i) is selectively configured as a PSE port unit, combines DC power with Ethernet data and sends the resulting combined power and data to connector pins of the port that mate with a twisted pair of conductors in cable 108(i)). 
Balasubramanian does not explicitly teach only one of the first or second ports is connected to the power sourcing equipment.  
Pratap teaches identifying, in response to the probing indicating that both the first port and the second port are connected to power sourcing equipment, by the network device, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment (Fig. 8, Ports 241 and 242; Paragraph 0074, Ethernet devices 201-204 of FIG. 8 would disable ports based on the arrival of power on more than one of the Ethernet ports. In the example above, because of time delays inherent in the PSE/PD handshake or other potential issues in the network configuration, power may arrive at port 242 of device 203, and at port 241 before output power can be forwarded through port 241 to port 232 of device 202. Since device 203 was the first device to receive power on both ports, it disables either port 241 or port 242 for both power and data handling). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Pratap and include a rule of recognizing only one of the ports as being coupled to the PSE when both ports are detected to be coupled to the PSE.   
One of ordinary skill in the art would be motivated to make the modifications in order to reducing excessive power dissipation in the network device (See Pratap: Paragraph 0005), thus preventing complications from having redundant power connections (See Pratap: Paragraph 0073).

Regarding claim 15, Balasubramanian teaches the apparatus of claim 14. Balasubramanian teaches identifying, in response to the probing indicating that both the first port and the second port (Fig. 4, 112, First and Second Ports) are connected to the power sourcing equipment (Fig. 4, 104(1), Power Sourcing Equipment; Paragraph 0029, FIG. 4, there is depicted a detailed block diagram of sub-assembly 114 of network device 102 (at the top of FIG. 4) and ED 104(1) (at the bottom of FIG. 4)), by the network device (Fig. 4, 102, Network Device), that the probing indicates one of the first port or the second port is connected to the power sourcing equipment (Paragraph 0031, With reference to port units 112, each port unit 112(i) includes a port/connector 420(i) (e.g., an RJ45 port/connector) to mate with a cable connector on one end of Ethernet cable 108(i). Port 420(i) includes a power injector (descried below in connection with FIG. 5) that, when port unit 112(i) is selectively configured as a PSE port unit, combines DC power with Ethernet data and sends the resulting combined power and data to connector pins of the port that mate with a twisted pair of conductors in cable 108(i)). 
Balasubramanian does not explicitly teach only one of the first or second ports is connected to the power sourcing equipment.  
Pratap teaches identifying, in response to the probing indicating that both the first port and the second port are connected to power sourcing equipment, by the network device, according to a rule, that the probing indicates that only one of the first port or the second port is connected to the power sourcing equipment (Fig. 8, Ports 241 and 242; Paragraph 0074, Ethernet devices 201-204 of FIG. 8 would disable ports based on the arrival of power on more than one of the Ethernet ports. In the example above, because of time delays inherent in the PSE/PD handshake or other potential issues in the network configuration, power may arrive at port 242 of device 203, and at port 241 before output power can be forwarded through port 241 to port 232 of device 202. Since device 203 was the first device to receive power on both ports, it disables either port 241 or port 242 for both power and data handling). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Pratap and include a rule of recognizing only one of the ports as being coupled to the PSE when both ports are detected to be coupled to the PSE.   
One of ordinary skill in the art would be motivated to make the modifications in order to reducing excessive power dissipation in the network device (See Pratap: Paragraph 0005), thus preventing complications from having redundant power connections (See Pratap: Paragraph 0073).

Claims 9-13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 2016/0064938) in view of Flynn (US 2014/0250327).

Regarding claim 9, Balasubramanian the method of claim 1. Balasubramanian further teaches the method further comprising wherein the method further comprises: performing, in response to the probe indicating that the first port is not connected to the power sourcing equipment (Fig. 6, 454, PD Controller of End Device 104(1); Paragraph 0036, Similarly, PSE/PD controller 454 selectively operates to either perform PSE operations including PD detection, optional classification, start-up, operation, and disconnect when port unit 132(1) is configured to operate as the PSE port unit, or perform PD operations, such as presenting a valid detection signature, a valid classification signature, and so on, when the PoE port unit is configured to operate as the PD port unit), and that the second port is connected to the powering sourcing equipment (Fig. 6, PSE Controller of End Device 104(N)), and further in response to a power source supplying power to the network device (Paragraph 0043, Communication center 610(i) also controls the direction of the bidirectional power converters (the ones associated with the battery and PoE interface) on ED 104(i)); at least one of: switching, by the network device, the state of the first port to the powering state (Fig. 6, 602(1), Port Controlled by PSE/PD Controller); and switching the state of the second port to the powered state (Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)); or performing after the switching period expires: switching, by the network device, the state of the first port to the powered state; and switching the state of the second port to the powering state (Fig. 6, 602(n), Port Controlled by PSE/PD Controller). 
Balasubramanian teaches determining the states of the connected devices and switching to the correct states. Balasubramanian does not explicitly teach determining the states within a switching period.
Flynn teaches probing within a switching period (Fig. 3 Flowchart of Power Determination; Paragraph 0036, it can be determined that the negotiation was unsuccessful if the voltage does not meet the threshold, if no voltage goes to the circuit, if no power is provided by the PSE after a certain amount of time, and/or combinations thereof); performing, after the switching period expires, power operations (Fig. 4, 410, Indicate successfulness of negotiation… Paragraph 0041, 408, the power negotiation module 214 can determine whether the negotiation was successful.  The determination can be based on whether the network powered device 200 receives power at a voltage above a threshold level. Other approaches to the determination as detailed above can also be performed).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Flynn and have a negotiation period to determine if a PSE/PD device is connected to the port.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the controller of the network device be able to determine the operating state of the device within an allocated period, thus allowing the user to know that a device is faulty (See Flynn: Paragraphs 0011 & 0012). 

Regarding claim 10, Balasubramanian in view of Flynn teaches the method of claim 9. Balasubramanian further teaches the method further comprising performing, after the switching the state of the first port to the powering state, and after switching the state of the second port to the powered state: detecting, by the network device, whether the first port is connected to a valid powered device (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically); probing whether the second port is connected to the power sourcing equipment (Paragraph 0046, At 705, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED); performing, in response to detecting that the first port is connected to the valid powered device: maintaining the first state of the first port as the powering state (Paragraph 0027, and port unit 112(1) of network device 202(2) is selectively configured to operate as a PD port unit to receive/sink the power from network device 202(1)); maintaining the state of the second port as the powered state (Paragraph 0040, PSE/PD controller 428(1) includes a PSE module 504 (e.g., a PSE state machine) to perform the PSE operations described above, and a PD module 506 (e.g., a PD state machine) to perform the PD operations); and locking the first port as the power sourcing port (Paragraph 0040, PSE/PD controller 454 includes a PSE module 508 and a PD module 510 selectively activated to perform their respective PSE and PD operations responsive to selection signal 456); and performing, in response to the probing indicating that the second port is connected to the power sourcing equipment, maintaining the first state of the first port as the powering state (Paragraph 0027, Port unit 112(N) of network device 202(1) is selectively configured to operate as a PSE port unit to feed power (from power supply 204(1)) over an Ethernet cable 206 to port unit 112(1) of network device 202(2)); maintaining the state of the second port as the powered state (Fig. 6, 602(N) Controlled by PSE/PD Controller; i.e. Receiving/Extracting Power from Power Sourcing Equipment); and locking the second port as the power extraction port (Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)).

Regarding claim 11, Balasubramanian in view of Flynn teaches the method of claim 10. Balasubramanian teaches the method further comprising performing, in response to detecting, that the first port is not connected to the valid powered device (Fig. 6, 104(1) is connected to PSE and not PD), and further in response to the probing indicating that the second port is not connected to the power sourcing equipment (Fig. 6, 104(N) is connected to PD and not PSE): switching, by the network device, the first state of the first port to the powered state (Paragraph 0024, if ED local power source 130(1) has generated an excess of power in ED 104(1), and if network device 102 has determined that the network device needs additional power, the direction of power flow over PoE link 106(1) may be reversed from the downstream direction to the upstream direction so as to route the excess power from ED 104(1) to network device 102); and switching the second state of the second port to the powering state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically).
Balasubramanian teaches determining the states of the connected devices and switching to the correct states. Balasubramanian does not explicitly teach determining the states within a switching period.
Flynn teaches the method further comprising a switching period (Fig. 3 Flowchart of Power Determination; Paragraph 0036, it can be determined that the negotiation was unsuccessful if the voltage does not meet the threshold, if no voltage goes to the circuit, if no power is provided by the PSE after a certain amount of time, and/or combinations thereof); performing, in response to detecting within the switching period, (Fig. 4, 410, Indicate successfulness of negotiation), that the first port is not connected to the valid powered device (Paragraph 0041, 408, the power negotiation module 214 can determine whether the negotiation was successful.  The determination can be based on whether the network powered device 200 receives power at a voltage above a threshold level. Other approaches to the determination as detailed above can also be performed).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Flynn and have a negotiation period to determine if a PSE/PD device is connected to the port.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the controller of the network device be able to determine the operating state of the device within an allocated period, thus allowing the user to know that a device is faulty (See Flynn: Paragraphs 0011 & 0012). 

Regarding claim 12, Balasubramanian in view of Flynn teaches the method of claim 9. Balasubramanian further teaches the method further comprising performing, after the switching the state of the first port to the powered state, and after switching the state of the second port to the powering state: probing, by the network device, whether the first port is connected to the power sourcing equipment (Fig. 7, 705; Paragraph 0046, 705, controller 116 determines for each ED 104(i) the power-related information mentioned above. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED); detecting whether the second port is connected to a valid powered device (Fig. 6, Probe for power-related info; i.e. if excess voltage is detected then it is valid); performing, in response to the probing indicating that the first port is connected to the power sourcing equipment: maintaining the first state of the first port as the powered state (Fig. 7, 715; Paragraph 0048, 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED); maintaining the state of the second port as the powering state (Fig. 6, 602(n), Port Controlled by PSE/PD Controller); and locking the first port as the power extraction port (Fig. 6, 602(1), Port Controlled by PSE/PD Controller); and performing, in response to detecting that the second port is connected to the valid powered device, maintaining the first state of the first port as the powered state (Paragraph 0028, Depending upon the instantaneous energy needs and ongoing fault states of each of the network devices 202, the PSE/PD ports 112 assume the appropriate roles to send the PoE energy in the direction needed.  As energy demands change, and elements of network devices 202 fail and are repaired, the energy flow on PoE cable 206 could change dynamically); maintaining the state of the first port as the powered state (Fig. 6, 602(1), Port Controlled by PSE/PD Controller); and locking the second port as the power sourcing port (Fig. 6, 602(n), Port Controlled by PSE/PD Controller). 

Regarding claim 13, Balasubramanian in view of Flynn teaches the method of claim 12. Balasubramanian further teaches the method further comprising: performing, in response to detecting that the second port is not connected to the valid powered device, and further in response to the probing indicating that the first port is not connected to the power sourcing equipment: switching, by the network device, the state of the second port to the powered state (Paragraph 0028, Initially, network device 202(1) powers network device 202(2) as described for system 200, so power supply 204(2) of network device 202(2) is not used.  If a power failure, overload or other fault of power supply 204(1) is detected in network device 202(1), then power supply 204(2) of network device 202(2) may be used as an additional/redundant power supply); and switching the state of the first port to the powering state (Fig. 6, 602(1), Port Controlled by PSE/PD Controller).

Regarding claim 20, Balasubramanian the apparatus of claim 14. Balasubramanian further teaches wherein the module is further configured to: perform, in response to the probe indicating that the first port is not connected to the power sourcing equipment (Fig. 6, 454, PD Controller of End Device 104(1); Paragraph 0036, Similarly, PSE/PD controller 454 selectively operates to either perform PSE operations including PD detection, optional classification, start-up, operation, and disconnect when port unit 132(1) is configured to operate as the PSE port unit, or perform PD operations, such as presenting a valid detection signature, a valid classification signature, and so on, when the PoE port unit is configured to operate as the PD port unit), and that the second port is connected to the powering sourcing equipment (Fig. 6, PSE Controller of End Device 104(N)), and further in response to a power source supplying power to the network device (Paragraph 0043, Communication center 610(i) also controls the direction of the bidirectional power converters (the ones associated with the battery and PoE interface) on ED 104(i)); at least one of: switch, by the network device, the state of the first port to the powering state (Fig. 6, 602(1), Port Controlled by PSE/PD Controller); and switch the state of the second port to the powered state (Paragraph 0044, Central Power Manager 606 issues (i) power flow direction data commands to EDs 104 via Communication Center 608, and (ii) selection signals 118 to PSE/PD controllers 428 in order to control a direction of power flow on each cable 108(i) of the corresponding Ethernet link 106(i)); or performing after the switching period expires: switching, by the network device, the state of the first port to the powered state; and switch the state of the second port to the powering state (Fig. 6, 602(n), Port Controlled by PSE/PD Controller). 
Balasubramanian teaches determining the states of the connected devices and switching to the correct states. Balasubramanian does not explicitly teach determining the states within a switching period.
Flynn teaches probing within a switching period (Fig. 3 Flowchart of Power Determination; Paragraph 0036, it can be determined that the negotiation was unsuccessful if the voltage does not meet the threshold, if no voltage goes to the circuit, if no power is provided by the PSE after a certain amount of time, and/or combinations thereof); the module further comprises: perform, after the switching period expires (Fig. 4, 410, Indicate successfulness of negotiation… Paragraph 0041, 408, the power negotiation module 214 can determine whether the negotiation was successful.  The determination can be based on whether the network powered device 200 receives power at a voltage above a threshold level. Other approaches to the determination as detailed above can also be performed).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Flynn and have a negotiation period to determine if a PSE/PD device is connected to the port.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the controller of the network device be able to determine the operating state of the device within an allocated period, thus allowing the user to know that a device is faulty (See Flynn: Paragraphs 0011 & 0012). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0199794 to Byers discloses a bidirectional power port with power units capable of selecting PSE vs PD operations based on selection signals (See Paragraph [0021]) and configuring one port as PD and another port as PSE in order to shuttle power (Fig. 6, 76).
US PGPUB 2016/0020910 to Jones discloses a Power-over-ethernet switch with multiple PSE and PD ports capable of daisy-chaining between other switch devices via these ports. 
US PGPUB 2006/0089230 to Biederman discloses a POE device capable of switching between PSE and PD controllers based on opposing device needs (Paragraph [0046]). 
US PGPUB 2015/0323968 to Chong discloses a flowchart where the connection of one port to a PD/PSE affects the connection of another port when connecting to a PD/PSE (See Fig. 3C & Fig. 4)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184